DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
T, however, the specification does not clearly state that the wing is free-rotating.
The term “fixed wing propulsion assembly” used in the claims and throughout the specification is not traditionally accepted to describe the disclosed component as the fixed wing assembly does not provide propulsion to the aircraft. 
The term “rotor propulsion assemblies” used in the claims and throughout the specification is not traditionally accepted to describe that component as the rotor assemblies do not provide propulsion to the aircraft, they provide lift. 

Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
The term “fixed wing propulsion assembly” used throughout the claims and throughout the specification is not traditionally accepted to describe the disclosed component as the fixed wing assembly does not provide propulsion to the aircraft. 
The term “rotor propulsion assemblies” used throughout the claims is not traditionally accepted to describe that component as the rotor assemblies do not provide propulsion to the aircraft, they provide lift. 

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states “in a direction from an abdomen to a back of the fuselage” however, the abdomen and back of the fuselage are generally perpendicular, so it is unclear what direction is being claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Regev (US 20200333779) in view of Hutson (US 20190039728).

Regarding claim 1, Regev teaches an unmanned aerial vehicle, comprising: 
a fuselage (#100; Fig. 5a); 
a plurality of rotor propulsion assemblies installed on the fuselage (#300, Fig. 5a); and 
a fixed-wing propulsion assembly installed on the fuselage (#400, Fig. 5a), wherein the fixed-wing propulsion assembly is able to rotate relative to the fuselage when the fixed-wing propulsion assembly is installed on the fuselage ([0085]).
Regev does not appear to teach the fixed wing propulsion assembly detachably installed on the fuselage. Hutson teaches a fixed wing assembly (#106a/b) detachably installed on the fuselage ([0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Regev with the detachable wing connections of Hutson. Doing so would allow the aircraft to be packed in a smaller container for transportation and storage (Hutson: [0054]).

Regarding claim 2, Regev, as modified, teaches the unmanned aerial vehicle according to claim 1. Hutson further teaches wherein the fuselage is provided with a mounting end (#135a), and the fixed-wing propulsion assembly includes a connection end ([0053]: “slots for receiving”), the connection end is mounted on the mounting end and is able to rotate relative to the mounting end ([0053]: pivotally mounted thereon”), and the connection end and the mounting end are able to get connected together through a snap-fit or screwing ([0053]: “such as with set screws”).

Regarding claim 3, Regev, as modified, teaches the unmanned aerial vehicle according to claim 2. Hutson further teaches wherein the fixed-wing propulsion assembly includes a driving motor ([0068]), and a stator of the driving motor is fixed at the mounting end, and a rotor of the driving motor is connected to the connection end; or the stator of the driving motor is fixed at the connection end (slots for receiving #135a/b), and the rotor of the driving motor is connected to the mounting end (#135a/b; [0068], Fig. 4a).

Regarding claim 4, Regev teaches the unmanned aerial vehicle according to claim 1, wherein the number of the fixed-wing propulsion assembly is a plurality, and the plurality of the fixed-wing propulsion assemblies are symmetrically installed on two sides of the fuselage (#400, Fig. 5a).

Regarding claim 5, Regev teaches the unmanned aerial vehicle according to claim 1, wherein a rotor propulsion assembly includes a connection arm and a rotor blade (Fig. 5a, #300), one end of the connection arm is connected to the fuselage, and the other end of the connection arm includes an installed rotor blade, and a center axis of the rotor blade is consistent with an up and down moving direction of the unmanned aerial vehicle (Fig. 5a, [0087]).

Regarding claim 6, Regev teaches the unmanned aerial vehicle according to claim 1, wherein the plurality of the rotor propulsion assemblies are spaced apart from the fixed-wing propulsion assembly in a direction from a nose to a tail of the fuselage (Fig. 5a).

Regarding claim 7, Regev teaches the unmanned aerial vehicle according to claim 6, wherein the plurality of the rotor propulsion assemblies are symmetrically distributed around a center of the fuselage, and the plurality of the rotor propulsion assemblies are disposed on two sides of the fixed-wing propulsion assembly close to the nose and the tail (#300, Fig. 5a).

Regarding claim 9, Regev teaches the unmanned aerial vehicle according to claim 1, wherein the unmanned aerial vehicle further includes a propeller propulsion assembly (#350) installed on a nose or a tail of the fuselage (Fig. 5a).

Regarding claim 10, Regev teaches the unmanned aerial vehicle according to claim 9, wherein the propeller propulsion assembly includes a propeller, and a centerline axis of the propeller is consistent with a forward direction of the unmanned aerial vehicle (Fig. 5b).

Regarding claim 11, Regev teaches the unmanned aerial vehicle according to claim 1, wherein at least one aileron is disposed on a fixed-wing main body of the fixed-wing propulsion assembly (#501 [0069]; Fig. 5a #412 shows the connection to the aileron).

Regarding claim 12, Regev teaches the unmanned aerial vehicle according to claim 11, wherein the at least one aileron is disposed on a side of the fixed-wing main body of the fixed-wing propulsion assembly near a tail (Fig. 5a; Fig. 10a, #432).

Regarding claim 13, Regev teaches the unmanned aerial vehicle according to claim 1, wherein the fixed-wing propulsion assembly includes at least one aileron (#501; [0069]).

Regarding claim 14, Regev teaches the unmanned aerial vehicle according to claim 4, wherein, when the number of the fixed-wing propulsion assembly is a plurality and the plurality of fixed-wing propulsion assemblies are symmetrically disposed on two sides of the fuselage (#400, Fig. 5a), a plurality of ailerons associated with the plurality of fixed-wing propulsion assemblies are also disposed symmetrically with respect to the fuselage (Fig 5a, below #412; [0069] “pair of control surfaces…each free wing”).

Regarding claim 15, Regev teaches The unmanned aerial vehicle according to claim 11, wherein, when the unmanned aerial vehicle is flying forward, if the at least one aileron is turned toward a back side of the fuselage ([0070] “rise to the position”), an air velocity will increase and an air pressure will decrease on a side of the fixed- wing main body of the fixed-wing propulsion assembly corresponding to a back of the fuselage, so that the unmanned aerial vehicle may climb without increasing a rotation speed of the plurality of rotor propulsion assemblies ([0070]).

Regarding claim 16, Regev teaches The unmanned aerial vehicle according to claim 11, wherein, when the unmanned aerial vehicle is flying forward, if the at least one aileron is turned toward an abdomen side of the fuselage ([0076]: “reducing the angle of attack with the control surfaces”), an air velocity will increase and an air pressure will decrease on a side of the fixed- wing main body of the fixed-wing propulsion assembly corresponding to an abdomen of the fuselage, to reduce a lift generated by the fixed-wing main body, thereby lowering an altitude of the unmanned aerial vehicle ([0076]; [0069]: “lowering the aircraft”).

Regarding claim 17, Regev teaches a method for controlling an unmanned aerial vehicle, wherein: the unmanned aerial vehicle comprises: 
a fuselage (#100), 
a plurality of rotor propulsion assemblies installed on the fuselage (#300; Fig. 5a), 
a fixed-wing propulsion assembly installed on the fuselage (#400; Fig. 5a), wherein the fixed-wing propulsion assembly is able to rotate relative to the fuselage when the fixed-wing propulsion assembly is installed on the fuselage ([0085]), and 
at least one aileron disposed on a fixed-wing main body of the fixed-wing propulsion assembly (#510; [0069]; Fig. 5a #412 shows the connection to the aileron); and 
the method comprises: 
when the unmanned aerial vehicle is flying forward, turning the at least one aileron toward a back side of the fuselage ([0070]: “rise to the position”), to allow an air velocity to increase and an air pressure to decrease on a side of the fixed-wing main body corresponding to a back of the fuselage, so that the unmanned aerial vehicle may climb without increasing a rotation speed of the plurality of rotor propulsion assemblies ([0070]).
Regev does not appear to teach the fixed wing propulsion assembly detachably installed on the fuselage. Hutson teaches a fixed wing assembly (#106a/b) detachably installed on the fuselage ([0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Regev with the detachable wing connections of Hutson. Doing so would allow the aircraft to be packed in a smaller container for transportation and storage (Hutson: [0054]).

Regarding claim 18, Regev, as modified, teaches the method according to claim 17. Hutson further teaches wherein the fuselage is provided with a mounting end (#135a), and the fixed-wing propulsion assembly includes a connection end ([0053]: “slots for receiving”), the connection end is mounted on the mounting end and is able to rotate relative to the mounting end ([0053]: pivotally mounted thereon”), and the connection end and the mounting end are able to get connected together through a snap-fit or screwing ([0053]: “such as with set screws”).

Regarding claim 19, Regev teaches a method for controlling an unmanned aerial vehicle, wherein: 
the unmanned aerial vehicle comprises: 
a fuselage (#100), 
a plurality of rotor propulsion assemblies installed on the fuselage (#300; Fig. 5a), 
a fixed-wing propulsion assembly installed on the fuselage (#400; Fig 5a), 
wherein the fixed-wing propulsion assembly is able to rotate relative to the fuselage when the fixed-wing propulsion assembly is installed on the fuselage (), and 
at least one aileron disposed on a fixed-wing main body of the fixed-wing propulsion assembly (#501; [0069]); and 
the method comprises: 
when the unmanned aerial vehicle is flying forward, turning the at least one aileron toward an abdomen side of the fuselage ([0076]: “reducing the angle of attack with the control surfaces”), to allow an air velocity to increase and an air pressure to decrease on a side of the fixed-wing main body corresponding to an abdomen of the fuselage, so as to reduce a lift generated by the fixed-wing main body, thereby lowering an altitude of the unmanned aerial vehicle ([0076]; [0069]: “lowering the aircraft”).
Regev does not appear to teach the fixed wing propulsion assembly detachably installed on the fuselage. Hutson teaches a fixed wing assembly (#106a/b) detachably installed on the fuselage ([0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Regev with the detachable wing connections of Hutson. Doing so would allow the aircraft to be packed in a smaller container for transportation and storage (Hutson: [0054]).

Regarding claim 20, Regev, as modified, teaches the method according to claim 19. Hutson further teaches wherein the fuselage is provided with a mounting end (#135a), and the fixed-wing propulsion assembly includes a connection end ([0053]: “slots for receiving”), the connection end is mounted on the mounting end and is able to rotate relative to the mounting end ([0053]: pivotally mounted thereon”), and the connection end and the mounting end are able to get connected together through a snap-fit or screwing ([0053]: “such as with set screws”).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Regev (US 20200333779) in view of Hutson (US 20190039728) as applied to claim 1 above, and further in view of Zhang (US 10933987).

Regarding claim 8, Regev teaches the unmanned aerial vehicle according to claim 1. Regev does not specifically disclose the relative location between the rotor propulsion assemblies and the fixed-wing assembly, however, Regev does show the rotors #300 pointing upwards (Fig. 5a). Zhang teaches rotor assemblies (#3a-d) above the fuselage (#2; Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Regev with the propeller location above the fuselage, as shown in Zhang. Doing so would provide a naturally stable arrangement due to pendulum stability, increasing reliability of the aircraft (Zhang: column 5, lines 19-22).
 Regev, as modified with the propeller location of Zhang, now teaches the plurality of the rotor propulsion assemblies are disposed above the fixed-wing propulsion assembly (wing #400 at the fuselage and #300 now modified to be above the fuselage).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morin (US 20170327218), Robertson (US 20210047022), Reiter (US 20150028155), Regev (US 20200239137), and Vondrell (US 10384773) show a plurality of rotors and pivoting fixed-wing assemblies.
Liu (US 20220242564), Colgren (US 7922115), and Haley (US 10661882) show removable wings on an aircraft. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647